      Case 1:16-cr-00098-LG-JCG Document 228 Filed 10/08/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                CAUSE NO. 1:16-CR-98-LG-JCG-3

ALISHA SMITH

           ORDER DENYING MOTION FOR RECONSIDERATION

      BEFORE THE COURT is the [221] Motion for Reconsideration filed by the

defendant, Alisha Smith. The Government filed a [226] Response in Opposition, to

which Smith did not reply. After reviewing the submissions of the parties, the

record in this matter, and the applicable law, the Court finds that Smith’s Motion

should be denied.

                                  BACKGROUND

      On June 25, 2020, Smith filed a pro se Motion for Compassionate Release,

claiming that the number of COVID-19 cases are rising in Alabama, and that she

would like to spend time at home to take care of her mother, who has lung disease.

(Def.’s Mot., at 1-2, ECF 200). On July 10, 2020, the Government filed a response in

opposition to the Motion arguing, inter alia, that Smith failed to exhaust her

administrative remedies. This Court entered an Order denying Smith’s Motion

because Smith failed to exhaust her administrative remedies. Smith now seeks

reconsideration of the Court’s denial. She claims that she has submitted multiple

requests to the Reduction-in-Sentence Coordinator, but that the “facility refuses to

respond or update her.” (See Mot. Reconsider, at 1, ECF No. 221; see also Mot.

Reconsider, Ex. 1, ECF No. 221-1).

                                         -1-
       Case 1:16-cr-00098-LG-JCG Document 228 Filed 10/08/20 Page 2 of 3




                                    DISCUSSION

       Although Motions to Reconsider “are nowhere explicitly authorized in the

Federal Rules of Criminal Procedure, they are a recognized legitimate procedural

device.” United States v. Lewis, 921 F.2d 563, 564 (5th Cir. 1991). Courts apply the

standards set forth in Rule 59(e) of the Federal Rules of Civil Procedure to motions

for reconsideration in the criminal context. United States v. Rollins, 607 F.3d 500,

502 (7th Cir. 2010) (citing United States v. Healy, 376 U.S. 75, 78-79 (1964))

(discussing application of civil standard to criminal actions in the context of motions

for rehearing at the appellate level). Motions for reconsideration serve “the narrow

purpose of allowing a party to correct manifest errors of law or fact or to present

newly discovered evidence.” Merritt Hawkins & Assocs., L.L.C. v. Gresham, 861

F.3d 143, 157 (5th Cir. 2017) (citing Waltman v. Int’l Paper Co., 875 F.2d 468, 473

(5th Cir. 1989) (internal quotation omitted)). Amending a judgment is appropriate

under Rule 59(e) “‘(1) where there has been an intervening change in the controlling

law; (2) where the movant presents newly discovered evidence that was previously

unavailable; or (3) to correct a manifest error of law or fact.’” Alexander v. Wells

Fargo Bank, N.A., 867 F.3d 593, 597 (5th Cir. 2017). Thus, relief under Rule 59(e)

is an extraordinary remedy that should be used sparingly. See Templet, 367 F.3d at

479.

       Here, Smith presents evidence that allegedly proves that the facility failed to

respond to her requests for a reduction in sentence. (See Mot. Reconsider, Ex. 1,

ECF No. 221-1). However, after reviewing the evidence, the Court finds Smith’s



                                          -2-
      Case 1:16-cr-00098-LG-JCG Document 228 Filed 10/08/20 Page 3 of 3




alleged “newly discovered evidence” inadequate. Mainly, Smith’s request for a

reduction in sentence is accompanied with a reply from the Reduction-in-Sentence

Coordinator advising Smith of the criteria she must have to be considered for home

confinement. (See id.). The Coordinator states that: “If you do not have the above

listed information in your request, it is considered incomplete.” Smith has been

apprised of the exhaustion requirement under 18 U.S.C. § 3582(c)(1)(A). (See Order,

ECF No. 220). Since her request was denied as incomplete before the lapse of 30

days, she must fully exhaust her administrative remedies with the Bureau of

Prisons. See 18 U.S.C. § 3582(c)(1)(A); see also United States v. Franco, No. 20-

60473, 2020 WL 5249369, at *2 (5th Cir. Sept. 3, 2020); United States v. Allen, No.

1:15cr36-HSO-RHW-1, 2020 WL 3159180, at *2 (S.D. Miss. June 12, 2020); United

States v. Martin, No. 3:16-CR-70-DPJ-LRA, 2020 WL 3065302, at *2-3 (S.D. Miss.

June 9, 2020). Thus, the Court cannot disturb her sentence.

      Accordingly,

      IT IS THEREFORE ORDERED AND ADJUDGED that the [221] Motion

for Reconsideration filed by the defendant, Alisha Smith, is hereby DENIED.

      SO ORDERED AND ADJUDGED this the 8th day of October, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -3-
